RS 34.810(1)(b)(2); NRS 34.810(2). Appellant's petition was procedurally


                FN
                1
                1
                     arred absent a demonstration of good cause and actual prejudice.
                     RS 34.726(1); NRS 34.810(1)(b); NRS 34.810(3). Good cause must be an
                    impediment external to the defense and may be demonstrated when the
                                                                                            See




                    factual basis for a claim was not reasonably available to be raised in a
                    timely petition.   See Hathaway v. State, 119 Nev. 248, 252, 71 P.3d 503,
                    506 (2003).
                                   Moreover, because the State specifically pleaded laches,
                    appellant was required to overcome the rebuttable presumption of
                    prejudice. NRS 34.800(2). To overcome application of the procedural bars
                    and the presumption of prejudice to the State, a petitioner must
                    demonstrate a fundamental miscarriage of justice—a colorable showing of
                    actual innocence. 3 Pellegrini v. State, 117 Nev. 860, 887, 34 P.3d 519, 537
                    (2001); Mazzan v. Warden, 112 Nev. 838, 842, 921 P.2d 920, 922 (1996). In
                    order to demonstrate actual innocence, a petitioner must show that "'it is
                    more likely than not that no reasonable juror would have convicted him in
                    light of . . . new evidence."   Calderon v. Thompson, 523 U.S. 538, 559
                    (1998) (quoting Schlup v. Delo,     513 U.S. 298, 327 (1995)); see also
                    Pellegrini, 117 Nev. at 887, 34 P.3d at 537; Mazzan, 112 Nev. at 842, 921
                    P.2d at 922.
                                   Appellant claimed that new evidence that the victim had
                    recanted her story provided good cause for his late and successive petition

                          3 Actual innocence serves as a gateway to litigate constitutional
                    violations in an otherwise procedurally-barred petition. A freestanding
                    claim of actual innocence is not permitted in a post-conviction petition for
                    a writ of habeas corpus. See NRS 34.724(1).


SUPREME COURT
        OF
     NEVADA

                                                         2
(0) 1947A
                 nd that the new evidence demonstrated actual innocence sufficient to
                overcome application of the procedural bars. Appellant asserted that he
                learned in July 2012 that the victim had told Guillermina Castrejon and
                Carlos Garcia that appellant had never sexually abused the victim and
                hat she lied at trial because she wanted to marry appellant. Appellant
                indicated that the recantation was recorded and that supporting
                documents would be presented with the petition. However, no such
                documents were presented with the petition. The district court denied the
                petition without appointing counsel and without conducting an
                evidentiary hearing.
                            Based upon our review of the record on appeal, we cannot
                affirm the decision of the district court to deny the petition without an
                evidentiary hearing. Appellant is entitled to an evidentiary hearing if he
                raised claims that, if true, would entitle him to relief and if his claims
                were not belied by the record.   See Hargrove v. State, 100 Nev. 498, 503,
                686 P.2d 222, 225 (1984). Here, appellant made a specific, factual
                argument that the victim had told others that she was not sexually abused
                by appellant and that she lied at trial. The record does not belie
                appellant's claim that the victim recanted her story of sexual abuse and
                that he only learned of the recantation in July 2012. Given the nature of
                the offenses, the victim's testimony was critical to the State's case.
                Appellant may be able to demonstrate that it is more likely than not that
                no reasonable juror would have convicted him in light of the recantation, if
                in fact the victim has recanted her story.
                            While appellant's argument that he was actually innocent has
                been previously rejected, Garcia v. State, Docket No. 53154 (Order of


SUPREME COURT
        OF
     NEVADA

                                                      3
(0) 1947A
                Affirmance, February 4, 2010), the recantation claim in the instant
                 etition is dissimilar enough to his prior actual-innocence claim of
                abricated testimony to withstand application of the doctrine of the law of
                he case. And while the district court correctly noted that appellant failed
                to provide his evidence of recantation with the petition, the post-conviction
                procedures set forth in NRS chapter 34 do not require affidavits be
                submitted with a petition and only require that a petitioner allege specific
                facts in support of the petition. See NRS 34.735 (setting forth the pleading
                requirements for a form petition). NRS 34.790 further allows the district
                court to direct the parties to expand the record with additional materials,
                including affidavits, relevant to the determination of the merits of the
                petition when an evidentiary hearing is required. Appellant's failure to
                provide the supporting documents with his petition is troubling, especially
                considering the fact that he asserts they are attached to the petition, but
                his failure is not a basis for determining an evidentiary hearing is not
                warranted.
                             Accordingly, we reverse the decision of the district court to
                deny the petition without an evidentiary hearing and remand the matter
                to the district court to conduct an evidentiary hearing on the issue of the
                recantation and actual innocence. As a preliminary matter, the district
                court may require appellant to submit his supporting documents, and the
                district court may elect to hear testimony from appellant's witnesses and
                evaluate their credibility in order to determine the necessity of the victim's
                presence at any hearing. See NRS 34.790(4) (providing that the district
                court must require the authentication of any material submitted to expand
                the record). Given the complexities of litigating an actual-innocence


SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                       4
                argument based on the alleged recantation of the victim and the
                significant sentence imposed, we direct the district court to appoint
                counsel to assist appellant in the post-conviction proceedings.   See NRS
                34.750(1). Accordingly, we
                              ORDER the judgment of the district court REVERSED AND
                REMAND this matter to the district court for proceedings consistent with
                this order.



                                                                                  J.
                                                  Hardesty



                                                  Parraguirre


                                                      014.2
                                                  Cherry


                cc:   Hon. Michael Villani, District Judge
                      Jose Lopez Garcia
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA

                                                     5
(0) 1947A